DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/195173 filed on December 19, 2017.

	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

3.	The Information Disclosure Statement filed on March 08, 2021 and January 25, 2022 were reviewed and accepted by the Examiner.



Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



      With respect to independent claims, 1, 8 and 15, specifically claim 1, 8 and 15 recites "obtaining document object model tree of a native page in response to receiving a display instruction of the native page, wherein the document object model tree comprises dynamic nodes and static nodes”, “traversing nodes of the document object model tree and converting the static nodes to target nodes”, “generating a virtual node by integrating the target nodes, and loading the virtual node into the document object model tree” and “controlling a rendering engine to parse the loaded document object model tree and generate the native page”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “processing structured data” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 8 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  

The claims, 1, 8 and 15   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 2, 9 and 16, specifically claim 2, 9 and 16 recites "wherein the traversing nodes of the document object model tree and converting the static nodes to target nodes comprises: traversing the nodes of the document object model tree based on a preset rule; determining whether a currently traversed node is a dynamic node or a static node; accessing sub-nodes of the currently traversed node in response to determining the currently traversed node is the dynamic node; and converting the currently traversed node to the target node in response to determining that the currently traversed node is the static node”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.

                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “processing structured data”; . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2, 9 and 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 2, 9 and 16   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 3, 10 and 17, specifically claim 3, 10 and 17 recites "wherein the converting the currently traversed node to the target node comprises: obtaining the currently traversed node and the sub-nodes of the currently traversed node; and integrating the sub-nodes of the currently traversed node into the currently traversed node, and converting integrated currently traversed node to the target node”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “processing structured data”; . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3, 10 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 3, 10 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 4, 11 and 18, specifically claim 4, 11 and 18 recites "wherein the traversing the nodes of the document object model tree based on the preset rule comprises: starting the traversing from a root node of the document object model tree, and traversing the nodes of the document object model tree based on a top-to-down rule”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “processing structured data”; . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4, 11 and 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 4, 11 and 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 



With respect to dependent claims, 5, 12 and 19, specifically claim 5, 12 and 19 recites "wherein the starting the traversing from the root node of the document object model tree and traversing the nodes of the document object model tree based on the top-to-down rule comprise: starting the traversing based on the root node of the document object model tree; and traversing the nodes of the document object model tree based on an order of traversing sibling nodes in a same level and traversing sibling nodes in a lower level”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “processing structured data”; . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5, 12 and 19 further recite “a memory coupled to a processor”, a computer 
                
The claims, 5, 12 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 6, 13 and 20, specifically claim 6, 13 and 20 recites "wherein the processor is further configured to execute the computer programs to perform following operations: rendering the target nodes to generate a plurality of target components; and generating a virtual component by integrating the plurality of the target components, and loading the virtual node based on the virtual component into the document object model tree”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “processing structured data”; . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6, 13 and 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 6, 13 and 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 3, 7, 8, 9, 10, 14, 15, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2016/0300381 (herein as ‘Kim’) and further in view of Parhami et al. U.S. Patent No. 11,194,885 (herein as ‘Parhami’).


As to claim 1 Kim teaches a method for processing structured data, comprising: 
obtaining document object model tree of a native page in response to receiving a display instruction of the native page, (Fig. 7 and Par. 0113 Kim discloses displaying content on a web page. Par. 0113 Kim discloses creating a DOM tree of the webpage); 
wherein the document object model tree comprises dynamic nodes (Par. 0114 and Par. 0115 Kim discloses nodes that are not to be displayed.  The nodes that are not to be displayed are the dynamic nodes);
and static nodes (Par. 0114 and Par. 0115 Kim discloses the tree having nodes that will be displayed. The nodes that will be displayed are the static nodes);
traversing nodes of the document object model tree and converting the static nodes to target nodes (Par. 0114 Kim discloses creating the render object tree from the DOM tree. The render object tree is a tree that has static nodes, but are turned into target nodes when the DOM tree is converted to a render object tree); 
Kim does not teach but Parhami teaches generating a virtual node by integrating the target nodes, and loading the virtual node into the document object model tree (Col. 4 Lines 60-68 and Col. 5 Lines 1-10 Parhami discloses generating the virtual nodes within the virtual tree.  The virtual nodes represented updates to the web page);
Kim and Parhami are analogous art because they are in the same field of endeavor, web page processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the DOM tree of Kim to include the virtual tree of Parhami, to prevent inefficiencies and memory issues. The suggestion/motivation to combine is that it would be obvious to try in order to quickly and efficiently generate DOM trees to prevent the garbage collection that can cause a delay (Parhami Col. 5 Lines 20-30).
Kim teaches and controlling a rendering engine to parse the loaded document object model tree (Par. 0116 Kim discloses the graphic layer tree);
and generate the native page (Par. 0122 Kim discloses displaying the page).


As to claim 2 Kim in combination with Parhami teaches 1.
Kim teaches wherein the traversing nodes of the document object model tree and converting the static nodes to target nodes comprises: 
traversing the nodes of the document object model tree based on a preset rule (Par. 0114 Kim discloses style elements defined in the CSS that are associated with the DOM tree);
determining whether a currently traversed node is a dynamic node or a static node and accessing sub-nodes of the currently traversed node in response to determining the currently traversed node is the dynamic node (Par. 0114 and Par. 0115 Kim discloses identifying nodes that are to be displayed and not to be displayed.  The nodes that are not to be displayed at the dynamic nodes. The nodes to be displayed are the static node);
and converting the currently traversed node to the target node in response to determining that the currently traversed node is the static node (Par. 0114 Kim discloses creating the render object tree from the DOM tree).

As to claim 3 Kim in combination with Parhami teaches 2.
In addition Kim teaches wherein the converting the currently traversed node to the target node comprises: obtaining the currently traversed node and the sub-nodes of the currently traversed node; and integrating the sub-nodes of the currently traversed node into the currently traversed node, and converting integrated currently traversed node to the target node (Par. 0114 Kim discloses building up the render object tree is build from the DOM tree. The render object tree contains nodes and sub-nodes).


As to claim 7 Kim in combination with Parhami teaches 1.
Kim teaches further comprising: prior to the obtaining document object model tree of the native page, adding one of a specific tag, an attribute or a specific name to each the node of the document object model tree and determining whether the node is astatic node or a dynamic node based on the specific tag, the attribute or the specific name (Par. 0112 Kim discloses changing the content of the document into tags before building up the DOM tree).

As to claim 8 Kim teaches an electronic device comprising a memory and a processor, wherein the processor is configured to execute computer programs stored in the memory to perform following operations: 
obtaining document object model tree of a native page in response to receiving a display instruction of the native page (Fig. 7 and Par. 0113 Kim discloses displaying content on a web page. Par. 0113 Kim discloses creating a DOM tree of the webpage);
wherein the document object model tree comprises dynamic nodes (Par. 0114 and Par. 0115 Kim discloses nodes that are not to be displayed.  The nodes that are not to be displayed are the dynamic nodes);
and static nodes (Par. 0114 and Par. 0115 Kim discloses the tree having nodes that will be displayed. The nodes that will be displayed are the static nodes);
traversing nodes of the document object model tree and converting the static nodes to target nodes (Par. 0114 Kim discloses creating the render object tree from the DOM tree. The render object tree is a tree that has static nodes, but are turned into target nodes when the DOM tree is converted to a render object tree);
Kim does not teach but Parhami teaches generating a virtual node by integrating the target nodes, and loading the virtual node into the document object model tree (Col. 4 Lines 60-68 and Col. 5 Lines 1-10 Parhami discloses generating the virtual nodes within the virtual tree.  The virtual nodes represented updates to the web page);
Kim and Parhami are analogous art because they are in the same field of endeavor, web page processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the DOM tree of Kim to include the virtual tree of Parhami, to prevent inefficiencies and memory issues. The suggestion/motivation to combine is that it would be obvious to try in order to quickly and efficiently generate DOM trees to prevent the garbage collection that can cause a delay (Parhami Col. 5 Lines 20-30).
Kim teaches and controlling a rendering engine to parse the loaded document object model tree (Par. 0116 Kim discloses the graphic layer tree);
and generate the native page (Par. 0122 Kim discloses displaying the page).


As to claim 9 Kim in combination with Parhami teaches 8.
Kim teaches wherein the processor is further configured to execute the computer programs to perform following operations: traversing the nodes of the document object model tree based on a preset rule (Par. 0114 Kim discloses style elements defined in the CSS that are associated with the DOM tree);
determining whether a currently traversed node is a dynamic node or a static node; accessing sub-nodes of the currently traversed node in response to determining the currently traversed node is the dynamic node (Par. 0114 and Par. 0115 Kim discloses identifying nodes that are to be displayed and not to be displayed.  The nodes that are not to be displayed at the dynamic nodes. The nodes to be displayed are the static node);
and converting the currently traversed node into a target node in response to determining that the currently traversed node is the static node (Par. 0114 Kim discloses creating the render object tree from the DOM tree).

As to claim 10 Kim in combination with Parhami teaches 9.
In addition Kim teaches wherein the processor is further configured to execute the computer programs to perform following operations: obtaining the currently traversed node and the sub-nodes of the currently traversed node; and integrating the sub-nodes of the currently traversed node into the currently traversed node, and converting integrated currently traversed node to the target node (Par. 0114 Kim discloses building up the render object tree is build from the DOM tree. The render object tree contains nodes and sub-nodes).

As to claim 14 Kim in combination with Parhami teaches 8.
Kim teaches wherein the processor is further configured to execute the computer programs to perform following operations: adding one of a specific tag, an attribute or a specific name to each the node of the document object model tree and determining whether the node is a static node or a dynamic node based on the specific tag, the attribute or the specific name (Par. 0112 Kim discloses changing the content of the document into tags before building up the DOM tree).


	As to claim 15 Kim teaches a non-transitory computer readable storage medium configured to store computer programs, wherein the computer programs, when executed on a computer, performs following operations:
obtaining document object model tree of a native page in response to receiving a display instruction of the native page (Fig. 7 and Par. 0113 Kim discloses displaying content on a web page. Par. 0113 Kim discloses creating a DOM tree of the webpage);
wherein the document object model tree comprises dynamic nodes  (Par. 0114 and Par. 0115 Kim discloses nodes that are not to be displayed.  The nodes that are not to be displayed are the dynamic nodes);
and static nodes (Par. 0114 and Par. 0115 Kim discloses the tree having nodes that will be displayed. The nodes that will be displayed are the static nodes);
traversing nodes of the document object model tree and converting the static nodes to target nodes (Par. 0114 Kim discloses creating the render object tree from the DOM tree. The render object tree is a tree that has static nodes, but are turned into target nodes when the DOM tree is converted to a render object tree);
Kim does not teach but Parhami teaches generating a virtual node by integrating the target nodes, and loading the virtual node into the document object model tree (Col. 4 Lines 60-68 and Col. 5 Lines 1-10 Parhami discloses generating the virtual nodes within the virtual tree.  The virtual nodes represented updates to the web page);
Kim and Parhami are analogous art because they are in the same field of endeavor, web page processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the DOM tree of Kim to include the virtual tree of Parhami, to prevent inefficiencies and memory issues. The suggestion/motivation to combine is that it would be obvious to try in order to quickly and efficiently generate DOM trees to prevent the garbage collection that can cause a delay (Parhami Col. 5 Lines 20-30).
Kim teaches and controlling a rendering engine to parse the loaded document object model tree (Par. 0116 Kim discloses the graphic layer tree);
and generate the native page (Par. 0122 Kim discloses displaying the page).



Kim teaches the non-transitory computer readable storage medium configured to store computer programs, wherein the computer programs, when executed on a computer, further performs following operations: traversing the nodes of the document object model tree based on a preset rule  (Par. 0114 Kim discloses style elements defined in the CSS that are associated with the DOM tree);
determining whether a currently traversed node is a dynamic node or a static node; accessing sub-nodes of the currently traversed node in response to determining the currently traversed node is the dynamic node (Par. 0114 and Par. 0115 Kim discloses identifying nodes that are to be displayed and not to be displayed.  The nodes that are not to be displayed at the dynamic nodes. The nodes to be displayed are the static node);
and converting the currently traversed node to the target node in response to determining that the currently traversed node is the static node (Par. 0114 Kim discloses creating the render object tree from the DOM tree).

As to claim 17 Kim in combination with Parhami teaches 2.
In addition Kim teaches the non-transitory computer readable storage medium configured to store computer programs, wherein the computer programs, when executed on a computer, further performs following operations: obtaining the currently traversed node and the sub-nodes of the currently traversed node; and integrating the sub-nodes of the currently traversed node into the currently traversed node, and converting integrated currently traversed node into the target node (Par. 0114 Kim discloses building up the render object tree is build from the DOM tree. The render object tree contains nodes and sub-nodes).


As to claim 20 Kim in combination with Parhami teaches 15.
Kim teaches the non-transitory computer readable storage medium configured to store computer programs, wherein the computer programs, when executed on a computer, further performs following operations: rendering the target nodes and generating a plurality of target components (Par. 0114 Kim discloses creating the render object tree from the DOM tree. The render object tree is a tree that has static nodes, but are turned into target nodes when the DOM tree is converted to a render object tree);
Kim does not teach but Parhami teaches and generating a virtual component by integrating the plurality of the target components, and loading the virtual node based on the virtual component into the document object model tree (Col. 4 Lines 60-68 and Col. 5 Lines 1-10 Parhami discloses generating the virtual nodes within the virtual tree.  The virtual nodes represented updates to the web page);


7.	Claims 4, 5, 6, 11, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2016/0300381 (herein as ‘Kim’) in combination with Parhami et al. U.S. Patent No. 11,194,885 (herein .


As to claim 4 Kim in combination with Parhami teaches 2.
Kim in combination with Parhami does not teach but Madaan teaches wherein the traversing the nodes of the document object model tree based on the preset rule comprises: starting the traversing from a root node of the document object model tree, and traversing the nodes of the document object model tree based on a top-to-down rule (Par. 0046 Madaan discloses traversing the DOM tree in a breadth-first search).
Kim and Madaan are analogous art because they are in the same field of endeavor, web page processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the DOM tree of Kim to include the virtual tree of Madaan, to prevent inefficiencies and memory issues. The suggestion/motivation to combine is that it would be obvious to try in order to quickly and efficiently generate DOM trees to prevent the delays in loading data from web pages (Madaan Par. 0009).

As to claim 5 Kim in combination with Parhami teaches 4.
Kim in combination with Parhami does not teach but Madaan teaches wherein the starting the traversing from the root node of the document object model tree and traversing the nodes of the document object model tree based on the top-to-down rule comprise: starting the traversing based on the root node of the document object model tree; and traversing the nodes of the document object model tree based on an order of traversing sibling nodes in a same level and traversing sibling nodes in a lower level (Par. 0046 Madaan discloses traversing the DOM tree in a breadth-first search).
Kim and Madaan are analogous art because they are in the same field of endeavor, web page processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the DOM tree of Kim to include the virtual tree of Madaan, to prevent inefficiencies and memory issues. The suggestion/motivation to combine is that it would be obvious to try in order to quickly and efficiently generate DOM trees to prevent the delays in loading data from web pages (Madaan Par. 0009).


As to claim 6 Kim in combination with Parhami teaches 1.
Kim in combination with Parhami does not teach but Madaan teaches wherein the generating the virtual node by integrating the target nodes, and loading the virtual node into the document object model tree comprise: rendering the target nodes and generating a plurality of target components; and generating a virtual component by integrating the plurality of the target components, and loading the virtual node based on the virtual component into the document object model tree  (Par. 0046 Madaan discloses traversing the DOM tree in a breadth-first search).
Kim and Madaan are analogous art because they are in the same field of endeavor, web page processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the DOM tree of Kim to include the virtual tree of Madaan, to prevent inefficiencies and memory issues. The suggestion/motivation to 


As to claim 11 Kim in combination with Parhami teaches 9.
Kim in combination with Parhami does not teach but Madaan teaches wherein the processor is further configured to execute the computer programs to perform following operations: starting the traversing from a root node of the document object model tree, and traversing the nodes of the document object model tree based on a top-to-down rule (Par. 0046 Madaan discloses traversing the DOM tree in a breadth-first search).
Kim and Madaan are analogous art because they are in the same field of endeavor, web page processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the DOM tree of Kim to include the virtual tree of Madaan, to prevent inefficiencies and memory issues. The suggestion/motivation to combine is that it would be obvious to try in order to quickly and efficiently generate DOM trees to prevent the delays in loading data from web pages (Madaan Par. 0009).

As to claim 12 Kim in combination with Parhami teaches 11.
Kim in combination with Parhami does not teach but Madaan teaches wherein the processor is further configured to execute the computer programs to perform following operations: starting the traversing based on the root node of the document object model tree; and traversing the nodes of the document object model tree based on an order of traversing sibling nodes in a same level and traversing sibling nodes in a lower level (Par. 0046 Madaan discloses traversing the DOM tree in a breadth-first search).
Kim and Madaan are analogous art because they are in the same field of endeavor, web page processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the DOM tree of Kim to include the virtual tree of Madaan, to prevent inefficiencies and memory issues. The suggestion/motivation to combine is that it would be obvious to try in order to quickly and efficiently generate DOM trees to prevent the delays in loading data from web pages (Madaan Par. 0009).


As to claim 13 Kim in combination with Parhami teaches 8.
Kim in combination with Parhami does not teach but Madaan teaches wherein the processor is further configured to execute the computer programs to perform following operations: rendering the target nodes to generate a plurality of target components; and generating a virtual component by integrating the plurality of the target components, and loading the virtual node based on the virtual component into the document object model tree (Par. 0046 Madaan discloses traversing the DOM tree in a breadth-first search).
Kim and Madaan are analogous art because they are in the same field of endeavor, web page processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the DOM tree of Kim to include the virtual tree of Madaan, to prevent inefficiencies and memory issues. The suggestion/motivation to 


As to claim 18 Kim in combination with Parhami teaches 16.
Kim in combination with Parhami does not teach but Madaan teaches the non-transitory computer readable storage medium configured to store computer programs, wherein the computer programs, when executed on a computer, further performs following operations: starting the traversing from a root node of the document object model tree, and traversing the nodes of the document object model tree based on a top-to-down rule (Par. 0046 Madaan discloses traversing the DOM tree in a breadth-first search).
Kim and Madaan are analogous art because they are in the same field of endeavor, web page processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the DOM tree of Kim to include the virtual tree of Madaan, to prevent inefficiencies and memory issues. The suggestion/motivation to combine is that it would be obvious to try in order to quickly and efficiently generate DOM trees to prevent the delays in loading data from web pages (Madaan Par. 0009).

As to claim 19 Kim in combination with Parhami teaches 18.
Kim in combination with Parhami does not teach but Madaan teaches the non-transitory computer readable storage medium configured to store computer programs, wherein the computer programs, when executed on a computer, further performs following operations: starting the traversing based on the root node of the document object model tree; and traversing the nodes of the document object model tree based on an order of traversing sibling nodes in a same level and traversing sibling nodes in a lower level (Par. 0046 Madaan discloses traversing the DOM tree in a breadth-first search).
Kim and Madaan are analogous art because they are in the same field of endeavor, web page processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the DOM tree of Kim to include the virtual tree of Madaan, to prevent inefficiencies and memory issues. The suggestion/motivation to combine is that it would be obvious to try in order to quickly and efficiently generate DOM trees to prevent the delays in loading data from web pages (Madaan Par. 0009).




Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  March 09, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159